FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



YOON HO KIM,                                      No. 07-72419

               Petitioner,                        Agency No. A070-971-332

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Yoon Ho Kim, a native and citizen of South Korea, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law and claims of due process violations,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005), and we deny the

petition for review.

      We reject Kim’s contention that the government should be equitably

estopped from ordering his removal. Because “the government is not bound by the

unauthorized acts of its agents,” Kim cannot show “affirmative misconduct going

beyond mere negligence” on the part of the government to warrant estoppel.

Watkins v. U.S. Army, 875 F.2d 699, 707 (9th Cir. 1989) (en banc) (internal

quotation marks omitted); see also Shin v. Mukasey, 547 F.3d 1019, 1022 (9th Cir.

2008) (“[T]he government cannot be saddled with the felonious, unauthorized

issuance of residency documentation by a thieving employee.”).

      We find no defects amounting to a due process violation. See Shin, 547 F.3d

at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                         2                                    07-72419